DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, in the reply filed on June 15, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Applicants’ claim of priority to Provisional Appl. No. 62/725693 is noted.  A priority claim entitles a nonprovisional to the filing date of a provisional only if the invention claimed in the nonprovisional is disclosed in the provisional in compliance with the first paragraph of 35 U.S.C. § 112. PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1303 (Fed. Cir. 2008).  Additionally, the disclosure in the provisional must satisfy the written description and enablement requirements of § 112. Dynamic Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375, 1378 (Fed. Cir. 2015). The specification of the provisional must “contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,” 35 U.S.C. § 112, ¶ 1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application (Id.).  
TM.”  The specification in the provisional application describes the resulting product itself, but does not appear to set forth any manner and process of making the product in full, clear, concise and exact terms.  Therefore, the specification in the provisional application does not appear to provide an enabling disclosure to practice the invention claimed in the nonprovisional and currently examined application.
Additionally, the invention claimed in the nonprovisional and currently examined application does not appear to be disclosed in the provisional application in compliance with the written description requirement.  At the very least, no indication is provided in the provisional application as to the composition of the claimed outermost layer.  Therefore, the currently claimed invention is not disclosed in the provisional application and each of the claims is not afforded the priority date of the provisional application due to the absence of such a disclosure.
Therefore, the effective filing date of the currently examined application is the filing date of the currently examined application, which is September 3, 2019.

Specification
The disclosure is objected to because of the following informalities: when describing the trademarked material NOMEX from DuPont, Applicants’ specification refers to it as both a polyimide nanofiber nonwoven particulate barrier membrane (see paragraph 0044) and as a synthetic aromatic polyamide polymer referred to as a “polycarbonamide” (see paragraph 0045).  Polyimides and aromatic polyamides are different polymers.  Additionally, Applicants’ specification does not recite a particular designation or model associated with NOMEX.  Since 
Additionally, note that NOMEX, which is clearly a registered trademarked material as shown in Applicants’ specification at paragraph 0045, is inconsistently referenced as either “NOMEX” or “Nomex®” throughout the specification. The latter reference appears appropriate when referencing the registered trademarked product available from DuPont and should be indicated in such a manner throughout the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, claim 1 recites an expanding panel running from the facial opening to a bottom bib of the firefighter’s hood, wherein the expending panel lacks a center seam.  It is unclear if “the expending panel” is a typographical error referring to the “expanding panel”, or if “the expending panel” is reciting a separate structure lacking proper antecedent 
Additionally, claim 1 recites that the outermost layer comprises 50-80% of at least one meta aramid, 10-30% of at least one para-aramid, 10-20% high tenacity nylon, and 0-3% anti-static compound.  It is unclear if the percentages are weight or volume percentages.  Additionally, it is unclear if the percentages are based on the weight or volume of the outermost layer, or on the weight or volume of only the materials recited in combination, or on the weight or volume of the materials present (i.e, for example, if additional meta aramids are present, then the percentages are based on all of the plurality of constituents present) or based on some other combination of materials claimed. Note that for purposes of examination, any of the aforementioned interpretations will be considered as being within the scope of the claimed composition.
Additionally, claim 1 recites that the outermost layer comprises 10-20% high tenacity nylon.  It is unclear what the scope of “high tenacity” necessarily entails, as the limitation is subjective and qualitative. Note that for purposes of examination, any nylon is interpreted as being within the scope of the claimed nylon.
Regarding claims 2, 7 and 8, the claims each recite “the nano flex fabric.”  However, the claims ultimately depend from claim 1, which does not recite “a nano flex fabric.”  Therefore, the limitation lacks proper antecedent basis in the claims.
Additionally, it is unclear what a “nano flex fabric” necessarily entails, as the material may be subjectively descriptive of a fabric, or the material may be improperly referencing a trademarked material, or the material may be referencing some other fabric.  Note that for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0113340 to Levit in view of US Pub. No. 2009/0025112 to Corsini and US Pub. No. 2017/0198423 to Hines.
Regarding claim 1-3 and 6-10, Levit teaches a flame resistant thermal liner, composite fabric and garment suitable for use as firefighter’s clothing, comprising a nonwoven sheet comprising nanofibers of a synthetic polymer, a mean flow pore of 10 micrometers or less, such as 4 or less, and a thermally stable flame resistant fabric attached to an outer surface of the nonwoven sheet (Levit, Abstract, paragraphs 0015, 0038).  Levit teaches that useful polymers for making the nanofibers include polyimide (including fully aromatic polyimide) (Id., paragraphs 0022-0024).  Levit teaches that suitable fibers for the thermally stable flame resistant fabric include meta-aramid and para-aramid fibers, such as a fiber blend of meta-aramid, para-aramid 
Regarding the claimed inner layer being a particulate barrier membrane and the hood having the claimed particulate filtration efficiency, Levit teaches that the nonwoven sheet comprises nanofibers and has a mean flow pore of 10 micrometers or less, which would encompass a particulate ranging from 0.1 to 1.0 microns.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s clothing of Levit, and adjusting and varying the mean flow pore size, such as less than 1.0 microns, motivated by the desire of forming a conventional firefighter’s clothing based on the totality of teachings of Levit.  
Levit does not appear to teach the claimed hood structure and the composition of the outermost layer.  
Regarding the claimed hood, Levit teaches that the garment is suitable for use as firefigher’s clothing.  Corsini teaches a protective hood, such as a firefighter’s hood, having a scalp section, a nape section, left, right and throat section, through which portions of a wearer’s face are exposed (Corsini, Abstract), wherein the respective portions are sewn together (Id., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s clothing of Levit, wherein the clothing is a protective firefighter’s hood comprising a scalp section and nape section and face opening, as taught by Corsini, motivated by the desire of forming a conventional firefighter’s clothing having a structure known in the art as being predictably suitable for flame resistant composite fabrics.  
Regarding the claimed composition, Hines teaches lightweight, dual hazard (arc rated and flash fire resistant) fabrics with a balance of high thermal properties, and durability and comfort properties, useful in garments for firefighters (Hines, Abstract, Id., paragraph 0016), including hoods (Id., paragraph 0049).  Hines teaches that the fabrics comprise a spun yarn comprising about 44% by weight to about 80% by weight meta-aramid fibers, greater than about 0% by weight to about 15% by weight nylon fiber, about 5% by weight to about 15% by weight para-aramid, and less than 2% by weight anti-static fiber (Id., paragraphs 0016-0025).  Hines teaches that fabrics made from the spun yarn meets NFPA 2112 requirement (Id., paragraph 0097), in addition to having performance properties that are not substantially affected by washing (Id., paragraph 0099). Hines suggests that the fabric comprises only the spun yarn blend (Id., paragraph 0120, Table, claim 1).

Regarding claims 2, 3, 6 and 8, Levit teaches attaching the various layers together by quilting, wherein the thermally stable flame resistant fabric is positioned nearer the wearer (Levit, paragraph 0042).  Note that in such a construction, the nanofiber nonwoven sheet would be between the outer shell and thermally stable flame resistant fabric, thereby substantially enclosing the nonwoven sheet. Additionally, since the outer shell and thermally stable resistant fabric are made of different materials, they comprise different fabrics.
Regarding claim 7, the prior art combination teaches attaching the various layers together by quilting.  Quilting layers together entails that there will be quilted and non-quilted sections, and one of ordinary skill would readily determine a suitable quilting pattern, such as zig-zag or diagonal or chevron, as taught by Levit at paragraph 0030.  Therefore, the non-quilted sections, at least as evident on the surface of the fabric, would not comprise the nonwoven sheet.  Note that Applicant’s specification does not appear to indicate that a “section” entails any specific structure.
Regarding claim 9, the prior art combination does not appear to specifically teach that the face opening has the claimed percent elongation.  However, one of ordinary skill would recognize that face openings would comprise some degree of elongation, based on comfort and see for example Corsini, paragraphs 0023-0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the facial opening comprises a percent elongation, such as claimed, motivated by the desire of forming a conventional firefighter’s clothing having the desired comfort and fit suitable for the intended application.

Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levit in view of Corsini and Hines, as applied to claims 1-3 and 6-10 above, and further in view of “PGI Barriaire Gold Hoods” to PGI.
Regarding claims 4 and 5, the prior art combination does not appear to teach the claimed finish and claimed properties.  However, PGI teaches a particulate barrier hood for excellent heat, flame and thermal resistance (PGI, pages 1-3).  PGI teaches an outer shell fabric with a DWR finish which reduces build-up of toxic residue and enhances the release of contaminates during washing (Id, page 2).  PGI teaches built-in stretch and recovery to better conform to the head and neck for true one size fits all sizing (Id.).  PGI teaches that the fabric blocks 90 percent of particles between 0.1 and 1.0 microns in size (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the hood comprises a DWR finish, as taught by PGI, motivated by the desire of forming a 
Additionally, regarding claim 9, since PGI establishes that it was known in the art to provide stretch and recovery properties to better conform to the head, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the facial opening comprises a percent elongation, such as claimed, as suggested by PGI, motivated by the desire of forming a conventional firefighter’s clothing having the desired comfort and fit suitable for the intended application.
Additionally, regarding claim 10, the prior art combination appears to render obvious the claimed property. However, PGI establishes the desirability of a firefighter fabric that can block 90 percent of particles between 0.1 and 1.0 microns in size, as small size particles are harmful (PGI, pages 1, 2).  Additionally, as established above, the invention of the prior art combination would be capable of achieving the property set forth by PGI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the firefighter’s hood of the prior art combination, wherein the hood comprises a particulate filtration efficiency, such as claimed, as taught by PGI, motivated by the desire of forming a conventional firefighter’s hood having properties known in the art to be predictably suitable for firefighter hoods.

Conclusion
It should be noted that based on Provisional Appl. No. 62/725,693, it appears that “CobraTM BarriAire Gold Masks” may or may not have been commercially available or widely disclosed prior to the filing date of the Provisional Application.  Since such information is clearly material and pertinent to examination of the current application, Applicant is required to provide any further information on the aforementioned product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.